Citation Nr: 1451399	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-04 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an extension of a temporary total disability rating for the Veteran's right (major) shoulder reconstruction residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a May 2009 surgical procedure beyond December 31, 2009.  

(The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1990 to March 1993.  

In November 2009, the Denver, Colorado, Regional Office (RO) granted a temporary total rating for the Veteran's right (major) shoulder reconstruction residuals based upon convalescence following a May 2009 surgical procedure under the provisions 38 C.F.R. § 4.30 for the period from May 8, 2009, to July 31, 2009.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 RO decision which denied an extension of the temporary total rating for the Veteran's right shoulder reconstruction residuals under 38 C.F.R. § 4.30 beyond July 31, 2009.  In May 2014, the Board granted an extension of the temporary total rating for the Veteran's right shoulder reconstruction residuals under 38 C.F.R. § 4.30 to October 31, 2009, and remanded the issue of an extension of the temporary total rating beyond October 31, 2009, to the RO for additional action.  

In July 2014, the RO granted an extension of the temporary total rating for the Veteran's right shoulder reconstruction residuals under 38 C.F.R. § 4.30 to December 31, 2009.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDING OF FACT

The Veteran's right shoulder reconstruction residuals have been shown to require a period of convalescence following a May 2009 VA surgical procedure lasting until December 8, 2009.  
CONCLUSION OF LAW

The criteria for an extension of a temporary total disability rating for the Veteran's right (major) shoulder reconstruction residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a May 2009 surgical procedure beyond December 31, 2009, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.30 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In December 2009, the Veteran was provided with a VCAA notice which informed him of the evidence generally needed to support a claim of a temporary total rating under the provisions of 38 C.F.R. § 4.30; what actions he needed to undertake; and how VA would assist him in developing his claim.  The December 2009 VCAA notice was issued to the Veteran prior to the January 2010 rating decision from which the instant appeal arises.  The issue was readjudicated in the November 2010 statement of the case and the August 2014 supplemental statement of the case.  Therefore, there is no defect with respect to timing of the VCAA notice.  See Pelegrini.  

Regarding the duty to assist, VA has secured or attempted to secure all relevant documentation required by the VCAA.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Extension of a Temporary Total Rating Under 38 C.F.R. § 4.30

A total schedular disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a veteran underwent a surgical procedure necessitating at least one month of convalescence and may be continued for a period of one, two, or three months from the first day of the month following hospital discharge or outpatient release.  Such a total rating may be extended as for one, two, or three months beyond the initial three months.  Extensions of one or more months up to six months beyond the initial six months period may be made upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.  As directed by 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.

A December 2009 VA treatment record states that the Veteran could return to work as of December 8, 2009.  In his December 2009 request for an extension of 38 C.F.R. § 4.30 benefits, the Veteran reported that "I was not released by the orthopedic doctor until December 1, 2009" and "[t]he doctor had me in convalescence for a total of six months."  In his February 2010 notice of disagreement, the Veteran reiterated that he was released to go back to work in December 2009 after seven months of convalescence.  

In her September 2014 Statement of Accredited Representative in Appealed Case (VA Form 646), the accredited representative states that it is the Veteran's contention that the record supports an extension of a temporary total rating for the Veteran's right shoulder disability beyond December 30, 2009.  

While a February 2010 letter from the Veteran's physician noted that normal convalescence time was approximately 6-12 months, the evidence does not reflect that the right shoulder disability required further convalescence beyond December 2009.  The record establishes and the Veteran has acknowledged that he was released by his treating VA physician to return to work in December 2009.  The Veteran noted that he was only released to sedentary work.  While this is accurate, the record still establishes that as of December 2009, the Veteran no longer had residuals from his surgery that were so severe that they required therapeutic immobilization, necessitated house confinement or the use of wheelchair or crutches.  Rather as noted above, by the Veteran's own report he was cleared to go back to work.  The accredited representative asserts that an extension of a temporary total rating under the provisions of 38 C.F.R. § 4.30 beyond December 2009 is warranted, she provided no specific factual basis for such an extension or to rebut the Veteran's acknowledgement that he had been released to return to work on December 8, 2009.  Given such facts, the Board finds that an extension of a temporary total disability rating for the Veteran's right (major) shoulder reconstruction residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a May 2009 surgical procedure beyond December 31, 2009, is not warranted.  










ORDER

An extension of a temporary total disability rating for the Veteran's right (major) shoulder reconstruction residuals under the provisions of 38 C.F.R. § 4.30 based upon convalescence following a May 2009 surgical procedure beyond December 31, 2009, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


